Citation Nr: 1120550	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-35 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for essential hypertension.
 
2. Entitlement to service connection for coronary artery disease, to include as secondary to essential hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for coronary artery disease.  Subsequently, a July 2007 rating decision denied the claims of service connection for essential hypertension, and service connection for coronary artery disease as secondary to essential hypertension.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for essential hypertension and coronary artery disease, to include as secondary to essential hypertension. 

The Veteran contends that he acquired hypertension during his active duty.  Additionally, the Veteran contends that he developed coronary artery disease as secondary to his hypertension.  Specifically, the Veteran contends that he was informed at a pre-operative physical by his eye surgeon in service that his blood pressure was higher than normal for someone his age.  Furthermore, the Veteran stated that he was informed at his June 1970 discharge physical that he developed a coronary artery abnormality and that his blood pressure was higher than it should be.  

The July 1967 entrance examination noted that the Veteran's blood pressure was 136/74.  The Veteran's service treatment records contained an April 1970 report that noted that a chest film showed that the Veteran had an enlargement just above the right pulmonary artery, which may represent a large node or cyst in the area.  Additionally, the doctor noted that the cardiac size and the remainder of the heart vessels appeared within normal limits.  Subsequently, a cardiac series was performed that showed that the Veteran's cardiac size and configuration were within normal limits.  Additionally, the physician noted that no specific chamber enlargement or abnormal impression on the barium filled esophagus was identified.  Furthermore, the physician noted that there was prominence of the pulmonary conus, which was probably within normal limits for the Veteran.  The Veteran's May 1970 separation physical noted the same April 1970 chest film and chest series.  Additionally, the Veteran's blood pressure reading at that time was 120/70.  The Veteran's service treatment records were void of diagnoses or treatment for hypertension and coronary artery disease.  

The Veteran's private medical records and VA outpatient treatment records documented diagnoses of and treatment for hypertension and coronary artery disease.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has provided competent reports of continuity of symptomatology and that he is being treated for cardiovascular conditions, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's hypertension or coronary artery disease.  Although the Veteran has been seeking treatment from the VA for his conditions, it remains unclear to the Board whether the Veteran's currently diagnosed essential hypertension is related to any aspect of service.  Additionally, it remains unclear whether the Veteran's coronary artery disease is related to his essential hypertension, or any other aspect of his service.  A medical opinion regarding an etiology of the Veteran's essential hypertension and coronary artery disease is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1) The AMC should schedule the Veteran for an appropriate VA examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension had its onset during active service or is related to any in-service disease, event, or injury.

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's coronary artery disease had its onset during active service or is related to any in-service disease, event, or injury.  Furthermore, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's coronary artery disease was caused and/or aggravated by his essential hypertension.

In rendering these opinions, the examiner should acknowledge the medical evidence of record, to include the Veteran's service treatment records, specifically the Veteran's blood pressure readings noted in-service, and the April 1970 chest film and cardiac series reports; VA outpatient treatment records; private medical records; and lay evidence of record regarding a continuity of symptomatology since service.
 
The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

2) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims, considering all applicable laws and regulations.  The AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


